Title: From George Washington to Alexander Hamilton, 22 April 1794
From: Washington, George
To: Hamilton, Alexander


          
            Sir,
            Philada the 22 day of April 1794
          
          Upon examining my letter to you of the 27 June ’93, and my two powers of the 8th of
            August 1793, the one for making a loan of one million of florins, and the other for making a loan of 1,515,[0]98 dols. & 11 Cents, I wish to have some explanation upon the subject of your letter of
            yesterday’s date. The questions which arise are these: whether
            the million of Florins, to be borrowed for the instalment, payable to Holland in June
            next, be not already appropriated for that purpose; and whether the appropriation now
            proposed of the three millions of florins will not in some measure be contrary to the
            appropriation contained in my power of the 8th of August 1793. For it appears to me,
            that I have directed the money to be borrowed under that power, to be applied to the
            purchases of the public Debt.
          
            Geo: Washington
          
        